Allianz Life Insurance Company of North America STEWART GREGG Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com January 3, 2012 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life Insurance Company of New York Allianz Life of NY Variable Account C Registration Statement on Form N-4/A Allianz Retirement Pro NY (File Nos. 333-167334 and 811-05716) Dear Ms. Samuel: We represent as requested, that the prospectus and statement of additional information for the above referenced Registration Statement, declared effective on December 23, 2011, will be dated December 23, 2011. We also represent that the updated version of the prospectus and statement of additional information, reflecting the effective date, will be filed electronically today with the SEC pursuant to Rule 497c. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of New York By:/s/ Stewart Gregg Stewart D. Gregg
